Title: To George Washington from Colonel William Malcom, 30 July 1778
From: Malcom, William
To: Washington, George


          
            Sir
            Westpoint [N.Y.]. July 30 1778
          
          I have the Honor to Inclose herewith the Returns of this Garrison.
          your Excellency will perceive that when we add to the detail of Batterys &
            redoubts, those on the East side of the River, where there are six Cannon already
            mounted, that I have but one Artillerst to a Gun.
          Capt. Brown’s Company, and the detatchments of Bay dfts, called greaton’s are Station’d
            at Fort Constitution—When Armant’s Regt arrives, McLelan shall relieve the latter, and
            they shall be sent to Camp.
          The Estimate contain’d in my last will turn out vastly short, I have examined  the different Works Since I had the Honor to write to your Excellency
            and find that there are several very important ones omitted in that Calculation.
          There are Two brass cannon (one a 12 pd) in Putnams Redoubt, I propoze to Substitute an
            Iron Gun. of the same Size, and if your Excellency pleases it may be orderd to Your park
            or FishKill as in our present condition I really think it too Valuable to risque in an
            out work.
          Your Excellency may depend that the Troops shall be Kept to duty and every thing done
            to put the post in a respectable State.
          The Out works are so many distinct Forts—they may support each other but in case of an
            attack—cannot reinforce—I remark this that your Excellency may callculate the Garrison
            Accordingly.
          I presume again to request the Service of Mr Lawren[c]e, every day convinces me of the
            necessity of such an appointment—and when I inform Your
            Excellency, that the Troops are encamp’d on the Groun[d] where they work—remote from each other—one party aCross the River—that we are
            oblidg’d to parade them ourselves every morning when they turn out to Work—& to
            be about amongst them through the day—besides a Variety of [Revu] & other
            bussiness. I hope your Excellency will consent.
          The Tory prisoners appear to be decent people—I have them and some others of the same
            Kind at Work by themselves—& think there is no danger—I shall consult the
            Governor about them as your Excelly directs.
          Inclosed is the proceedings of a Garrison Court Martial—I wish Mr Tilghman woud Send me a Copy of the Articles of war, and the Late Act of
            Congress concerning Rations—I give 1¼ lb. of beef & the same Quantity of
              flour.
          There are a World of Artifficers employd from New Windsor to Kings ferry—I believe to
            little Account—unless to the projectors—I cou’d Wish your Excellency would be pleased to
            order proper Engineers and Mr Erskine, to View their work & to report to your
            Excellency—I imagine thereby the public money would be saved & we shoud get 150
            good men at this far more important Service. I Have the Honor to be with great Respect
            May it please your Excellency Your Excellencys Most obedient and very Humble Servt
          
            W. Malcom
          
        